Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Objections
Claim 34, 38, and 39 are objected to because of the following informalities:  
Claim 34, lines 1-2 and claim 39, line 2 recite “the base inorganic barrier layer”, which should read “the inorganic barrier layer”
Claim 38, lines 1-2 recites “…polymer tricyclodecanedimethanol di(meth)acrylate.”, which should read “… polymer is formed from the polymerization of monomers comprising tricyclodecanedimethanol di(meth)acrylate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the top polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this phrase be changed to: “the top polymer layer”.
Claims 31-33 recite the limitation "the cover layer" in line 1 of each of these claims.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claims 31-33 depend on claim 30, rather than claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 28-29, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and evidence provided by Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, hereinafter Miwon).
Regarding claims 23, 28, and 29, Klun teaches a barrier film including a substrate, a base (meth)acryloyl-based polymer layer vapor-deposited onto a substrate, an oxide layer vapor-deposited onto to the polymer layer, and a protective polymer layer applied to the oxide layer (Abstract and paragraphs 0013-0016, 0065).    Klun teaches that the top polymer layer is a (meth)acrylic copolymer from (meth)acryl-silane and (meth)acryloyl monomers (paragraph 0016).  Klun teaches the substrate is a flexible, visible-transmissive polymeric film (paragraph 0058).  Klun teaches that his barrier film is used in a photovoltaic device (paragraph 0018), and Klun in his examples uses an adhesive to bond his barrier film to a plastic film (paragraph 0173), which is used in place of a photovoltaic cell.
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art also to follow this teaching of Klun and, therefore, to use an adhesive to attach his barrier film to a photovoltaic device.
Klun does not teach the use of a hydroxy pivalic acid neopentyl glycol diacrylate monomer in his base polymeric layer.
Kawabe teaches the use of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) in his formulation for a curable resin for optical materials (Abstract and paragraphs 0049-0050 and 0083).  Kawabe teaches a resin formulation with 10 to 70 wt.% of the polyfunctional (meth)acrylate (paragraph 0056). 
As evidenced by Miwon, the chemical structure of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) (under the tradename Miramer M210) is (page 4) is:

    PNG
    media_image1.png
    254
    1013
    media_image1.png
    Greyscale
,
which is the claimed di(meth)acrylate monomer, with R1 as a hydrogen, R2 as methyl groups, x=0, and z=1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curable coating of Kawabe, including its HPNDA monomer, in the film of Klun.  Kawabe teaches a synergistic coating including HPNDA resulting in a film with improved optical properties and high light transmittance (paragraph 0049).  
Regarding claim 34, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches the oxide layer comprises silicon aluminum oxide (paragraph 0074).
Regarding claim 35 and 36, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches a protective layer in his barrier film for photovoltaic cells (Abstract and paragraph 0018), and his protective layer comprises multi-(meth)acryloyl compounds (paragraph 0087).
Klun does not teach the use of a hydroxy pivalic acid neopentyl glycol diacrylate monomer in his protective layer.
Kawabe teaches the use of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) in his formulation for a curable resin for optical materials (Abstract and paragraphs 0049-0050 and 0083).  Kawabe teaches a resin formulation with 10 to 70 wt.% of the polyfunctional (meth)acrylate (paragraph 0056). 
As evidenced by Miwon, the chemical structure of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) (under the tradename Miramer M210) is illustrated above (page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curable coating of Kawabe, including its HPNDA monomer, in the film of Klun.  Kawabe teaches a synergistic coating including HPNDA resulting in a film with improved optical properties and high light transmittance (paragraph 0049).  
Klun in view of Kawabe does not disclose the glass transition temperature of the polymeric material in his protective layer.
However, it is the examiner’s position that given the protective layer of Klun in view of Kawabe comprises up to 70% of HPNDA, which is the same diacrylate as the claimed invention, and the polymer comprising the diacrylate is subsequently crosslinked (paragraph 0148), the protective layer of Klun in view of Kawabe would inherently have the same glass transition temperature as the claimed invention, and therefore, would fall within the claimed range for glass transition temperature.
Regarding claim 35 and 37-38, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches a protective layer in his barrier film for photovoltaic cells (Abstract and paragraph 0018), and his protective layer comprises tricyclodecanedimethanol di(meth)acrylate (paragraphs 0087 and 0089).  Klun teaches the structure of this diacrylate is (paragraph 0089):


    PNG
    media_image2.png
    311
    542
    media_image2.png
    Greyscale

which contains a cycloaliphatic group having 10 atoms forming a ring.
Klun in view of Kawabe does not disclose the glass transition temperature of the polymeric material in his protective layer.
However, it is the examiner’s position that given the protective layer of Klun in view of Kawabe comprises the same diacrylate as the claimed invention, and the polymer comprising the diacrylate is subsequently crosslinked (paragraph 0148), the protective layer of Klun in view of Kawabe would inherently have the same glass transition temperature as the claimed invention, and therefore, would fall within the claimed range for glass transition temperature.
Regarding claim 39, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches the thickness of the base polymer layer varies from 2 nm to 5 [Symbol font/0x6D]m (paragraph 0071), the thickness of the oxide / inorganic layer is 24 nm (paragraph 0183), and the top protective layer is a (meth)acrylate compound with a thickness of 720 nm (paragraph 0185).  (Note that paragraphs 0183 and 0185 refer to a comparative example of the reference but that the inventive example uses layers with the same thickness (paragraph 0194)).
Regarding claims 40-42, KIun in view of Kawabe teaches the elements of claims 23, and Klun teaches the substrates in his barrier film are flexible, visible light-transmissive polymeric films with visible light transmission of up to about 100%, and the substrates are heat stabilized PET or polyimide (Abstract and paragraphs 0057-0060), that is, the substrates are transparent.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Wada et al. (“High-efficiency CIGS solar cells with modified CIGS surface,” Sol.Ener.Mat.Sol.Cells, Vol. 67, pp. 305-310, published 2001, hereinafter Wada) and evidence provided by Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, hereinafter Miwon).
Regarding claims 24 and 27, Klun teaches the elements of claim 23, and Klun teaches that his barrier film is used in a photovoltaic device (paragraph 0018).
Klun does not disclose use of his barrier film with a CIGS solar cell.
Wada teaches the use of Cu(In,Ga)Se2 (CIGS) (that is, copper indium gallium (di)selenide) in thin-film photovoltaic devices (page 305, 1. Introduction section, 1st paragraph).
Given that Klun and Wada are drawn to photovoltaic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a CIGS solar cell (photovoltaic device) as taught by Wada as the photovoltaic device in the photovoltaic device-barrier film taught by Klun in view of Kawabe.  Since Klun and Wada are both drawn to photovoltaic devices, one of ordinary skill in the art would have a reasonable expectation of success in combining the photovoltaic device of Wada with the barrier film of Klun in view of Kawabe.  Further, Wada teaches that CIGS is one of the most promising materials for thin-film photovoltaic devices (page 305, 1. Introduction section, 1st paragraph), and Wada teaches his CIGS device achieved an efficiency of 17.6% (pages 309-310, 4. Summary section, 1st paragraph).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Stratakis and Kymakis (“Nanoparticle-based plasmonic organic photovoltaic device,” Materials Today, Vol. 16, No. 4, pp. 133-146, published Apr. 2013, hereinafter Stratakis) and evidence provided by Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, hereinafter Miwon).
Regarding claim 25, Klun teaches the elements of claim 23, and Klun teaches that his barrier film is used in a photovoltaic device (paragraph 0018).
Klun does not disclose use of his barrier film with an organic photovoltaic device.
Stratakis teaches the use of plasmonic metallic nanoparticles as a route for enhancing the efficiency of organic photovoltaic devices (Abstract).
Given that Klun and Stratakis are drawn to photovoltaic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the organic photovoltaic device as taught by Stratakis as the photovoltaic device in the photovoltaic device-barrier film taught by Klun in view of Kawabe.  Since Klun and Stratakis are both drawn to photovoltaic devices, one of ordinary skill in the art would have a reasonable expectation of success in combining the photovoltaic device of Stratakis with the barrier film of Klun in view of Kawabe.  Further, Stratakis teaches that organic photovoltaics hold the promise for a cost-effective, lightweight solar conversion platform particularly for the provision of off-grid electricity and portable consumer electronics (page 133, 1st column, Introduction section, 1st paragraph).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Green et al. (“The emergence of perovskite solar cells,” Nature Photonics, Vol. 8, pp. 506-514, published Jul. 2014, hereinafter Green) and evidence provided by Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, hereinafter Miwon).
Regarding claim 26, Klun teaches the elements of claim 23, and Klun teaches that his barrier film is used in a photovoltaic device (paragraph 0018).
Klun does not disclose use of his barrier film with an organic photovoltaic device.
Green teaches the use of a new class of solar cell based on mixed organic-inorganic halide perovskites (Abstract).
Given that Klun and Green are drawn to photovoltaic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the perovskite solar cell as taught by Green as the photovoltaic device in the photovoltaic device-barrier film taught by Klun in view of Kawabe.  Since Klun and Green are both drawn to photovoltaic devices, one of ordinary skill in the art would have a reasonable expectation of success in combining the photovoltaic device of Green with the barrier film of Klun in view of Kawabe.  Further, Green teaches that the confirmed efficiency of perovskite solar cells is 17.9%, and the performance of a perovskite solar cell is still far from fully optimized (Abstract).

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Fujita and Funayama (JP 2013/115059 A, published 10 Jun. 2013, hereinafter Fujita) and evidence provided by Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, hereinafter Miwon).
Regarding claims 30-33, Klun teaches the elements of claim 23.
Klun does not disclose use of his cover layer adhesively bonded to the top barrier film with an organic photovoltaic device.
Fujita teaches a fluorine-based resin film laminated onto a solar cell module (paragraph 0001).  Fujita teaches that his laminate is an ETFE film (ethylene-tetrafluoroethylene copolymer) (cover layer) and an EVA film (ethylene-vinyl acetate) (adhesive layer) (paragraphs 0010, 0061, and 0078).  Fujita teaches that a UV-absorber may be added; therefore, a UV-absorber is not required.  Fujita does not disclose inclusion of a hindered amine or anti-oxidant in his laminate.
Given that Klun and Fujita are drawn to solar cell modules, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective laminate taught by Fujita as a cover layer on the barrier film for a photovoltaic device taught by Klun in view of Kawabe.  Since Klun and Fujita are both drawn to solar cell modules, one of ordinary skill in the art would have a reasonable expectation of success in combining the protective laminate of Fujita with the barrier film of Klun in view of Kawabe.  Further, Fujita teaches that the fluororesin has high light durability (paragraph 0012).
Given that the top layer of the laminate of Fujita is the same composition as the claimed invention, it is the position of the examiner that Fujita’s top cover layer would be as transparent, as resistant to degradation by UV-light, and as weatherable as the cover layer of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ajay et al. (“Chemical structure and physical properties of heat-cured poly(methyl methacrylate) resin processed with cycloaliphatic comonomer: An In Vitro study,” J.Contemp.Dent.Prac., Vol. 21, Issue 3, pp. 285-290, published Mar. 2020) teaches the glass transition temperature of PMMA is about 105⁰C, and the glass transition temperature increases to about 120⁰C with 20% tricyclodecanedimethanol di(meth)acrylate.  Takanashi et al. (US Patent Application 2013/0327399 A1, published 12 Dec. 2013) teaches an ethylene-fluoro resin layer as a protective layer for solar cells.  Wakizaka et al. (US Patent Application 2009/0081447 A1, published 26 Mar. 2009) teaches an optical film with an ethylene-tetrafluoroethylene copolymer in one of the layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787